64 F.3d 657
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darnell JONES, Petitioner-appellant,v.G. DEEDS;  Patrick Gurney, Respondents-Appellees.
No. 95-6832.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1995.Decided August 14, 1995.

Darnell Jones, Appellant Pro Se.
W.D.Va.
AFFIRMED.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his prison conditions complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we grant a certificate of probable cause to appeal and affirm on the reasoning of the district court.*  Jones v. Deeds, No. CA-95-460 (W.D.Va. May 24, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Appellant's complaint was filed on a 28 U.S.C. Sec. 2254 (1988) form, and the district court docketed the action as a Sec. 2254 petition.  However, because Appellant challenged conditions of confinement, the district court also considered the action as one brought under 42 U.S.C. Sec. 1983 (1988).  We find that dismissal was proper under either statute